81,7(' 67$7(6 ',675,&7 &2857
                            )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                        
)5(('20 :$7&+ ,1&                    
                                        
                        3ODLQWLII      
                                        
        Y                                           &LYLO $FWLRQ 1R  $%-
                                        
-())(5621 % 6(66,216                  
LQ KLV RIILFLDO FDSDFLW\ DV $WWRUQH\    
*HQHUDO RI WKH 8QLWHG 6WDWHV RI $PHULFD 
RQ EHKDOI RI WKH 81,7(' 67$7(6          
'(3$570(17 2) -867,&( et al.          
                                        
                        'HIHQGDQWV     
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  0(025$1'80 23,1,21
        7KLV FDVH EHIRUH WKH &RXUW LV DQ DFWLRQ IRU D ZULW RI PDQGDPXV 3ODLQWLII DVNV WKH &RXUW WR

RUGHU WKH $WWRUQH\ *HQHUDO RI WKH 8QLWHG 6WDWHV WKH 'LUHFWRU RI WKH 2IILFH RI 3URIHVVLRQDO

5HVSRQVLELOLW\ RI WKH 8QLWHG 6WDWHV 'HSDUWPHQW RI -XVWLFH WKH ,QVSHFWRU *HQHUDO RI WKH 'HSDUWPHQW

RI -XVWLFH DQG WKH 'LUHFWRU RI WKH )HGHUDO %XUHDX RI ,QYHVWLJDWLRQ WR LPPHGLDWHO\ XQGHUWDNH DQ

LQYHVWLJDWLRQ RI OHDNV DOOHJHG WR EH HPDQDWLQJ IURP 6SHFLDO &RXQVHO 5REHUW 0XHOOHU DQG KLV VWDII

See &RPSO >'NW  @ DW  id.  ± 7KH SUD\HU IRU UHOLHI FDOOV IRU

               $ ZULW RI PDQGDPXV FRPSHOOLQJ 'HIHQGDQWV WR FRQGXFW DQ LPPHGLDWH
               WKRURXJK LQYHVWLJDWLRQ LQWR WRUUHQW RI OHDNV >sic@ FRPLQJ IURP 0U 0XHOOHU
               DQG KLV VWDII DV ZHOO DV XQHWKLFDO FRQIOLFWV RI LQWHUHVW SHUWDLQLQJ WR WKH
               0XHOOHU ,QYHVWLJDWLRQ DQG DQ RUGHU FRPSHOOLQJ 0U 6HVVLRQV DQG WKH 86'2-
               WR RUGHU WKH UHPRYDO RI 0U 0XHOOHU DQG KLV VWDII IURP WKH LQYHVWLJDWLRQ
               ZKHQ WKH LQYHVWLJDWLRQ UHYHDOV WKDW WKH OHDNV GLG RULJLQDWH IURP 0U 0XHOOHU
               DQG KLV VWDII

&RPSO DW  %HFDXVH WKH &RXUW KDV IRXQG IRU WKH UHDVRQV VHW IRUWK EHORZ WKDW SODLQWLII ODFNV

VWDQGLQJ WR EULQJ WKLV DFWLRQ LW ZLOO GLVPLVV WKH FRPSODLQW IRU ODFN RI VXEMHFWPDWWHU MXULVGLFWLRQ

SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH K
       )HGHUDO FRXUWV DUH FRXUWV RI OLPLWHG MXULVGLFWLRQ DQG WKH ODZ SUHVXPHV WKDW ³D FDXVH OLHV

RXWVLGH WKLV OLPLWHG MXULVGLFWLRQ´ Kokkonen v. Guardian Life Ins. Co. of Am.  86  

 see also Gen. Motors Corp. v. EPA  )G   '& &LU  ³$V D FRXUW RI

OLPLWHG MXULVGLFWLRQ ZH EHJLQ DQG HQG ZLWK DQ H[DPLQDWLRQ RI RXU MXULVGLFWLRQ´ 6XEMHFW PDWWHU

MXULVGLFWLRQ PD\ QRW EH ZDLYHG DQG ³FRXUWV PD\ UDLVH WKH LVVXH sua sponte´ NetworkIP, LLC v.

FCC  )G   '& &LU  TXRWLQJ Athens Cmty. Hosp., Inc. v. Schweiker 

)G   '& &LU  ,QGHHG D IHGHUDO FRXUW PXVW UDLVH WKH LVVXH EHFDXVH LW LV

³IRUELGGHQ    IURP DFWLQJ EH\RQG >LWV@ DXWKRULW\ DQG µQR DFWLRQ RI WKH SDUWLHV FDQ FRQIHU VXEMHFW

PDWWHU MXULVGLFWLRQ XSRQ D IHGHUDO FRXUW¶´ Id. TXRWLQJ Akinseye v. Dist. of Columbia  )G

  '& &LU  see also Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de

Guinee  86    ³6LPLODUO\ D FRXUW LQFOXGLQJ DQ DSSHOODWH FRXUW ZLOO UDLVH ODFN

RI VXEMHFWPDWWHU MXULVGLFWLRQ RQ LWV RZQ PRWLRQ´ 7KHUHIRUH 5XOH  SURYLGHV WKDW D GLVWULFW

FRXUW PXVW GLVPLVV D FRPSODLQW ZKHQ LW LV HYLGHQW WKDW LW ODFNV VXEMHFWPDWWHU MXULVGLFWLRQ see )HG

5 &LY 3 K DQG LW PD\ GR VR sua sponte See Evans v. Suter 1R   :/

 DW  '& &LU $SU   FLWLQJ Hurt v. U.S. Court of Appeals for the D.C. Cir

1R   :/  '& &LU -DQ  

       ³7R VWDWH D FDVH RU FRQWURYHUV\ XQGHU $UWLFOH ,,, D SODLQWLII PXVW HVWDEOLVK VWDQGLQJ´ Ariz.

Christian Sch. Tuition Org. v. Winn  86    FLWLQJ Allen v. Wright  86

   see also Lujan v. Defs. of Wildlife  86    6WDQGLQJ LV D

QHFHVVDU\ SUHGLFDWH WR DQ\ H[HUFLVH RI IHGHUDO MXULVGLFWLRQ DQG LI LW LV ODFNLQJ WKHQ WKH GLVSXWH LV

QRW D SURSHU FDVH RU FRQWURYHUV\ XQGHU $UWLFOH ,,, DQG IHGHUDO FRXUWV KDYH QR VXEMHFWPDWWHU

MXULVGLFWLRQ WR GHFLGH WKH FDVH Dominguez v. UAL Corp.  )G   '& &LU 




                                                  
        7R HVWDEOLVK FRQVWLWXWLRQDO VWDQGLQJ D SODLQWLII PXVW GHPRQVWUDWH WKDW  KH KDV VXIIHUHG

DQ LQMXU\LQIDFW  WKH LQMXU\ LV ³IDLUO\ WUDFHDEOH WR WKH FKDOOHQJHG DFWLRQ RI WKH GHIHQGDQW´ DQG

 LW LV ³OLNHO\ DV RSSRVHG WR PHUHO\ VSHFXODWLYH WKDW WKH LQMXU\ ZLOO EH UHGUHVVHG E\ D IDYRUDEOH

GHFLVLRQ´ Lujan  86 DW ± TXRWLQJ Simon v. E. Ky. Welfare Rights Org.  86 

±  LQWHUQDO TXRWDWLRQ PDUNV DQG HGLWV RPLWWHG see also Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. Inc.  86  ±  7KH SDUW\ LQYRNLQJ IHGHUDO MXULVGLFWLRQ

EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ VWDQGLQJ Lujan  86 DW 

        3DUDJUDSK  RI WKH FRPSODLQW VWDWHV WKH IROORZLQJ DERXW VWDQGLQJ

                3ODLQWLII KDV VWDQGLQJ WR EULQJ WKLV DFWLRQ EHFDXVH LW KDV EHHQ GLUHFWO\
                DIIHFWHG DQG YLFWLPL]HG E\ WKH XQODZIXO FRQGXFW FRPSODLQHG KHUHLQ >sic@
                ,WV LQMXULHV DUH SUR[LPDWHO\ UHODWHG WR WKH FRQGXFW RI 'HIHQGDQWV HDFK DQG
                HYHU\ RQH RI WKHP DV LW LV D SXEOLF LQWHUHVW ZDWFKGRJ ZKLFK LQYHVWLJDWHV DQG
                SURVHFXWHV JRYHUQPHQW FRUUXSWLRQ RQ EHKDOI RI WKH $PHULFDQ SHRSOH DQG
                GLVVHPLQDWHV LQIRUPDWLRQ WR WKHP

&RPSO   7KHUH DUH QR RWKHU MXULVGLFWLRQDO DOOHJDWLRQV LQ WKH FRPSODLQW

        2Q 1RYHPEHU   WKH &RXUW RUGHUHG SODLQWLII LQ WKLV FDVH WR VKRZ FDXVH ZK\ LW KDV

DOOHJHG VXIILFLHQW IDFWV WR HVWDEOLVK WKDW LW KDV VXIIHUHG WKH LQMXU\LQIDFW WKDW LV QHFHVVDU\ WR FRQIHU

VWDQGLQJ WR SXUVXH WKLV DFWLRQ 2UGHU >'NW  @ 7R DOOHJH WKH ILUVW HOHPHQW RI VWDQGLQJ LQMXU\LQ

IDFW D SODLQWLII PXVW GHPRQVWUDWH WKDW KH KDV ³VXIIHUHG µDQ LQYDVLRQ RI D OHJDOO\ SURWHFWHG LQWHUHVW¶

WKDW LV µFRQFUHWH DQG SDUWLFXODUL]HG¶ DQG µDFWXDO RU LPPLQHQW QRW FRQMHFWXUDO RU K\SRWKHWLFDO¶´

Spokeo, Inc. v. Robins  6 &W    TXRWLQJ Lujan  86 DW  7R EH

³FRQFUHWH´ WKH LQMXU\ ³PXVW DFWXDOO\ H[LVW´ PHDQLQJ WKDW LW LV UHDO DQG QRW DEVWUDFW DOWKRXJK

FRQFUHWHQHVV LV ³QRW    QHFHVVDULO\ V\QRQ\PRXV ZLWK µWDQJLEOH¶´ Id. DW ± $QG WR EH

³SDUWLFXODUL]HG´ WKH LQMXU\ PXVW DIIHFW D SODLQWLII ³LQ D SHUVRQDO DQG LQGLYLGXDO ZD\´ Id. DW 

TXRWLQJ Lujan  86 DW  Q




                                                   
        7KH SUREOHP LQ WKLV FDVH LV WKDW HYHQ LI WKH DOOHJDWLRQV LQ WKH FRPSODLQW FRQFHUQLQJ ELDV RU

ZURQJGRLQJ RQ WKH SDUW RI WKH 6SHFLDO &RXQVHO DUH DFFHSWHG DV WUXH RQ WKHLU IDFH DQG HYHQ LI

SODLQWLII LV FRUUHFW WKDW WKHVH DOOHJDWLRQV ³FOHDUO\ ZDUUDQW WKRURXJK HWKLFV LQYHVWLJDWLRQ DQG

GLVFLSOLQH´ 3O¶V 5HVS WR &W¶V 2UGHU >'NW  @ ³3O¶V 5HVS´ DW  SODLQWLII KDV QRW ± QHLWKHU LQ

LWV FRPSODLQW QRU LQ UHVSRQVH WR WKH RUGHU WR VKRZ FDXVH ± VHW IRUWK DQ\ IDFWV WKDW ZRXOG HVWDEOLVK

WKDW LW RU DQ\ RI LWV PHPEHUV DVVXPLQJ LW LV D PHPEHUVKLS RUJDQL]DWLRQ ZKLFK LV QRW DOOHJHG LQ

WKH FRPSODLQW KDV VXIIHUHG DQ LQYDVLRQ RI D OHJDOO\ SURWHFWHG LQWHUHVW WKDW LV FRQFUHWH DQG

SDUWLFXODUL]HG DQG DFWXDO RU LPPLQHQW

        ,Q LWV RUGHU WR VKRZ FDXVH WKH &RXUW SRLQWHG SODLQWLII WR D VWDWHPHQW LQ Lujan WKDW D ³SODLQWLII

UDLVLQJ RQO\ D JHQHUDOO\ DYDLODEOH JULHYDQFH DERXW JRYHUQPHQW ± FODLPLQJ RQO\ KDUP WR KLV DQG

HYHU\ FLWL]HQ¶V LQWHUHVW LQ SURSHU DSSOLFDWLRQ RI WKH &RQVWLWXWLRQ DQG ODZV DQG VHHNLQJ UHOLHI WKDW

QR PRUH GLUHFWO\ DQG WDQJLEO\ EHQHILWV KLP WKDQ LW GRHV WKH SXEOLF DW ODUJH ± GRHV QRW VWDWH DQ $UWLFOH

,,, FDVH RU FRQWURYHUV\´ 2UGHU DW ± TXRWLQJ Lujan  86 DW ± see also Prisology, Inc.

v. Fed. Bureau of Prisons  )G  ± '& &LU  REVHUYLQJ WKDW WKH %XUHDX¶V

DOOHJHG IDLOXUH WR SXEOLVK LWV UHFRUGV HOHFWURQLFDOO\ ZRXOG QRW EH DQ ³LQMXU\´ IRU SXUSRVHV RI $UWLFOH

,,, EHFDXVH LW ZRXOG EH D ³KDUP FRPPRQ WR HYHU\RQH´ DQG LW ZRXOG ³QRW GLIIHUHQWLDWH >SODLQWLII@

IURP WKH SXEOLF DW ODUJH´

        7KH &RXUW DOVR HPSKDVL]HG LQ LWV RUGHU WR VKRZ FDXVH WKDW LQ RUGHU IRU DQ RUJDQL]DWLRQDO

SODLQWLII WR DOOHJH LQMXU\LQIDFW LW PXVW GHPRQVWUDWH ³FRQFUHWH DQG GHPRQVWUDEOH LQMXU\ WR WKH

RUJDQL]DWLRQ¶V DFWLYLWLHV ± ZLWK D FRQVHTXHQW GUDLQ RQ WKH RUJDQL]DWLRQ¶V UHVRXUFHV ± FRQVWLWXWLQJ

PRUH WKDQ VLPSO\ D VHWEDFN WR WKH RUJDQL]DWLRQ¶V DEVWUDFW VRFLDO LQWHUHVWV´ 2UGHU DW  TXRWLQJ

Nat’l Taxpayers Union, Inc. v. United States  )G   '& &LU  see also Am.

Legal Found. v. FCC  )G   '& &LU  REVHUYLQJ WKDW VXFK D VKRZLQJ UHTXLUHV



                                                   
³PRUH WKDQ DOOHJDWLRQV RI GDPDJH WR DQ LQWHUHVW LQ µVHHLQJ¶ WKH ODZ REH\HG RU D VRFLDO JRDO

IXUWKHUHG´ Cmty. Nutrition Inst. v. Block  )G  ± '& &LU  KROGLQJ WKDW

D FRQVXPHU RUJDQL]DWLRQ FRXOG QRW HVWDEOLVK VWDQGLQJ ³RQ WKH EDVLV RI LWV DEVWUDFW LQWHUHVW LQ VHHLQJ

WKDW FRQVXPHUV´ UHFHLYH GDLU\ SURGXFWV DW WKH ORZHVW SRVVLEOH SULFH rev’d on other grounds 

86  

        3ODLQWLII GRHV QRW JUDSSOH ZLWK WKHVH OHJDO SULQFLSOHV DW DOO LQ LWV UHVSRQVH ,QGHHG LWV

UHVSRQVH RQO\ VHUYHV WR XQGHUVFRUH WKH IDFW WKDW LW LV VHHNLQJ WR YLQGLFDWH DOOHJHG KDUP WR WKH SXEOLF

DW ODUJH   3ODLQWLII FRPSODLQV DERXW GHIHQGDQWV¶ IDLOXUH WR LQYHVWLJDWH DOOHJHG SURVHFXWRULDO

PLVFRQGXFW OHDNV DQG FRQIOLFWV RI LQWHUHVW RQ WKH SDUW RI WKH 6SHFLDO &RXQVHO DQG KLV WHDP DQG LW

VWDWHV WKDW ³WKH GHQLDO RI DQ HWKLFV LQYHVWLJDWLRQ E\ 235 DQG WKH ,*    LV SURRI RI JRYHUQPHQW

FRUUXSWLRQ WKDW WUDQVJUHVVHV IURP DQG WKXV GDPDJHV RQH RI WKH PDLQ REMHFWLYHV RI )UHHGRP :DWFK

DV DQ RUJDQL]DWLRQ´ 3O¶V 5HVS DW  see also id. DW  ³)UHHGRP :DWFK¶V PLVVLRQ LV WR GLVVHPLQDWH

LQIRUPDWLRQ WR WKH SXEOLF LQ RUGHU WR IXUWKHU FRQVHUYDWLYH SULQFLSOHV JRRG JRYHUQPHQW HWKLFV DQG

UHVSHFW IRU WKH UXOH RI ODZ LQGLYLGXDO OLEHUW\ DQG IUHHGRP´ 7KH IDFW WKDW SODLQWLII KDV WDNHQ RQ

WKH PDQWOH RI VHHNLQJ WR VKLQH OLJKW RQ DOOHJHG JRYHUQPHQWDO ZURQJGRLQJ GRHV QRW PHDQ WKDW LW LV

DIIHFWHG E\ WKDW ZURQJGRLQJ LQ DQ\ SDUWLFXODUL]HG ZD\ ± ZKDW SODLQWLII DOOHJHV LV WKDW WKH

ZURQJGRLQJ KDUPV LWV objective, QRW it 7KLV LV H[DFWO\ WKH VRUW RI DEVWUDFW LQMXU\ WKDW GRHV QRW ULVH

WR WKH OHYHO RI DQ LQMXU\LQIDFW

        7KH &RXUW DOVR GLUHFWHG SODLQWLII WR DGGUHVV WKH HOHPHQW RI UHGUHVVDELOLW\ LQ LWV RUGHU WR VKRZ

FDXVH 2UGHU DW  ³7R VDWLVI\ WKLV HOHPHQW D SODLQWLII PXVW VKRZ LQ WKH ILUVW LQVWDQFH WKDW WKH FRXUW

LV FDSDEOH RI JUDQWLQJ WKH UHOLHI VRXJKW´ Love v. Vilsack  ) 6XSS G  ± ''&

 Swan v. Clinton  )G   '& &LU  LQGLFDWLQJ WKDW WKH ³UHGUHVVDELOLW\´

HOHPHQW RI VWDQGLQJ HQWDLOV WKH TXHVWLRQ RI ³ZKHWKHU D IHGHUDO FRXUW KDV WKH SRZHU WR JUDQW >WKH



                                                  
SODLQWLII¶V UHTXHVWHG@ UHOLHI´ 7KH UHOLHI UHTXHVWHG KHUH LV D ZULW SXUVXDQW WR  86&  

ZKLFK JUDQWV WKH GLVWULFW FRXUWV MXULVGLFWLRQ RYHU ³DQ\ DFWLRQ LQ WKH QDWXUH RI PDQGDPXV WR FRPSHO

DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV RU DQ\ DJHQF\ WKHUHRI WR SHUIRUP D GXW\ RZHG WR

SODLQWLII´ 0DQGDPXV UHOLHI LV RQO\ SHUPLVVLEOH ZKHQ D SODLQWLII GHPRQVWUDWHV ³ D FOHDU DQG

LQGLVSXWDEOH ULJKW WR UHOLHI  WKDW WKH JRYHUQPHQW DJHQF\ RU RIILFLDO LV YLRODWLQJ D FOHDU GXW\ WR

DFW DQG  WKDW QR DGHTXDWH DOWHUQDWLYH UHPHG\ H[LVWV´ Am. Hosp. Ass’n v. Burwell  )G

  '& &LU  FLWLQJ United States v. Monzel  )G   '& &LU 

:KLOH SODLQWLII KDV GHWDLOHG WKH VRXUFH RI GHIHQGDQWV¶ DXWKRULW\ WR XQGHUWDNH LQYHVWLJDWLRQV DQG

WKH UHDVRQV ZK\ LQ SODLQWLII¶V YLHZ WKH\ VKRXOG DFW LW SRLQWV WR QR OHJDO VRXUFH RI D PDQGDWRU\

GXW\ RZHG WR SODLQWLII WR DFW DQG WKHUHIRUH VXSSOLHV QR EDVLV IRU WKH &RXUW¶V SRZHU WR RUGHU

GHIHQGDQWV WR GR VR

       )RU WKHVH UHDVRQV WKH FDVH ZLOO EH GLVPLVVHG SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH

5XOH K IRU ODFN RI WKH VWDQGLQJ WKDW LV QHFHVVDU\ WR HVWDEOLVK VXEMHFWPDWWHU MXULVGLFWLRQ $

VHSDUDWH RUGHU ZLOO LVVXH

       62 25'(5('




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 'HFHPEHU